DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/27/21, for application number 15/974,125 has been received and entered into record.  Claims 1-3, 7-9, 11-13, 15, 16, 19, and 20 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Arnheim (Reg. No. 43,475) on 03/10/21.
The application has been amended as follows: 
Listing of Claims: 
(Currently Amended) A computer-based application system for deploying a distributed component-based application, comprising:
a plurality of uniform base components residing within a service layer of a web application system, 
wherein each base component of the plurality of uniform base components is a software instance that hosts a respective service component and is configured to communicate with any other base component of the plurality of uniform base components,

an input port,
an output port,
a service port,
an error, log, and exception port,
a monitoring port, and
a control port,
wherein the respective service component comprises core service logic for executing a service functionality and interacts indirectly with other service components using one or more ports of its respective base component,
wherein each base component of the plurality of uniform base components transforms the core service logic of its respective service component to technical information and communicates the technical information to other base components, 
wherein each base component of the plurality of uniform base components executes the service functionality of its respective service component based on event messages, without invoking methods of other base components,
wherein each base component of the plurality of uniform base components asynchronously processes service requests with its respective service component by receiving event messages directly from any other base component at the input port and sending event messages directly to any other base component from the output port,
wherein a first base component of the plurality of uniform base components processes an event message asynchronously with a second base component of the plurality of uniform base components by:
sending the event message from the output port of the first base component directly to the input port of the second base component,
continuing to process other event messages while awaiting a response from the second base component,
receiving through the input port of the first base component a response to the event message directly from the output port of the second base component,

acting according to the response,
wherein the input port of the first base component receives the event message from a third base component of the plurality of uniform base components,
wherein the output port of the first base component sends the event message to the second base component,
wherein the service port of the first base component exposes services of the respective service component,
wherein the error, log, and exception port of the first base component captures error information associated with the first base component and communicates the error information to a queue,
wherein the monitoring port of the first base component communicates instrumentation information associated with the first base component to a separate management component, and
wherein the control port of the first base component sends and receives control messages relating to functioning of the first base component and its respective service component.

(Previously Presented) The system of claim 1, wherein the first base component triggers generation of the event message and placement of the event message into a message queue, after which the second base component receives the event message from the message queue and processes the event message upon arrival.

(Previously Presented) The system of claim 1, wherein the each base component further comprises:
component metadata associated with its respective service component;
a component configuration file associated with its respective service component; and
a container manager that automates deployment of code inside software containers.








(Currently Amended) The system of claim [1, further comprising:
a management console in communication with the monitoring port and the error, log, and exception port; and
a director component in communication with the monitoring port and the control port. 

(Previously Presented) The system of claim 5, wherein the management console pulls the instrumentation information from the error, log, and exception port and the monitoring port, and graphically displays the instrumentation information through a user interface, and
wherein the director component controls the first base component through the control port.


wherein the health index is based on CPU usage and memory consumption,
wherein in response to the notification, the director determines whether the health index of the first base component has crossed a health index limit.

(Previously Presented) The system of claim 7, wherein the director determines that the health index of the first base component has crossed the health index limit and therefore requires another software instance of the first base component, and sends a spin-off notification to create and spin off a new second software instance of the first base component.

(Previously Presented) The system of claim 8, wherein the director sends the spin-off notification to an automated infrastructure platform,
wherein the automated infrastructure platform selects an image file corresponding to the first base component and its respective service component, and 
wherein the director uses tools of the automated infrastructure platform to spin off the second software instance of the first base component and deploy the image file into a new server.

(Currently Amended) The system of claim 1, wherein the first base component processes event messages asynchronously with the third base component of the plurality of uniform base components, and
wherein the input port, the output port, the service port, the error, log, and exception port, the monitoring port, and the control port of each base component of the plurality of uniform base components are arranged in a box pattern that is uniform for all base components of the plurality of uniform base components so as to be pairable with any one of the service components and suitable for managing communications with any other paired base component.


providing a plurality of uniform base components residing within a service layer of a web application system,
wherein each base component of the plurality of uniform base components is a software instance that is configured to receive a respective service component and to communicate with any other base component of the plurality of uniform base components,
wherein the each base component comprises
an input port,
an output port,
a service port,
an error, log, and exception port,
a monitoring port, and
a control port,

wherein the respective service component comprises core service logic for executing a service functionality and interacts indirectly with other service components using one or more ports of its respective base component,
wherein each base component of the plurality of uniform base components transforms the core service logic of its respective service component to technical information and communicates the technical information to other base components, 
wherein each base component of the plurality of uniform base components executes the service functionality of its respective service component based on event messages, without invoking methods of other base components, and 

provisioning a first service component in a first base component of the plurality of uniform base components; and
provisioning a second service component in a second base component of the plurality of uniform base components,
wherein the first base component processes an event message asynchronously with the second base component by:
sending the event message from the output port of the first base component directly to the input port of the second base component,
continuing to process other event messages while awaiting a response from the second base component,
receiving through the input port of the first base component a response to the event message directly from the output port of the second base component,
correlating the response to the event message, and
acting according to the response,
wherein the input port of the first base component receives the event message from a third base component of the plurality of uniform base components,
wherein the service port of the first base component exposes services of the respective service component,
wherein the error, log, and exception port of the first base component captures error information associated with the first base component and communicates the error information to a queue,
wherein the monitoring port of the first base component communicates instrumentation information associated with the first base component to a separate management component, and
wherein the control port of the first base component sends and receives control messages relating to functioning of the first base component and its respective service component.

(Previously Presented) The method of claim 11, wherein the first base component triggers generation of the event message and placement of the event message into a message queue, after which the second base component receives the event message from the message queue and processes the event message upon arrival.

(Canceled) 





(Currently Amended) The method of claim 11, further comprising:
pulling the instrumentation information of the first base component from the error, log, and exception port of the first base component and the monitoring port of the first base component, and graphically displaying the instrumentation information of the first base component through a user interface; and


(Previously Presented) The method of claim 14, wherein when the instrumentation information of the first base component indicates that another software instance of the first base component is required, sending a spin-off notification to create and spin off a new second software instance of the first base component.

(Previously Presented) The method of claim 15, further comprising sending the spin-off notification to an automated infrastructure platform,
wherein the automated infrastructure platform selects an image file corresponding to the first base component and its respective service component;
using tools of the automated infrastructure platform to spin off the second software instance of the each base component and deploy the image file into a new server; and
when the second software instance is no longer needed, having the automated infrastructure platform send a message with a stop command to the new server to stop the second software instance.

(Currently Amended) The method of claim 11, further comprising:
provisioning a third service component in the third base component of the plurality of uniform base components; and 
processing event messages asynchronously between the first base component and the third base component.

(Original) The method of claim 17, wherein the first service component comprises an auto-fulfillment service component, the second service component comprises a stock management service component, and the third service component comprises an auto-processing service component.


providing a plurality of uniform base components residing within a service layer of a web application system,
wherein each base component of the plurality of uniform base components comprises a software instance that is configured to communicate with any other base component of the plurality of uniform base components and defines an input port, an output port, a service port, an error, log, and exception port, a monitoring port, and a control port, 

wherein each base component wraps a respective service component,
wherein the respective service component comprises core service logic for executing a service functionality and interacts indirectly with other service components using one or more ports of its respective base component,
wherein each base component of the plurality of uniform base components executes the service functionality of its respective service component based on event messages, without invoking methods of other base components,
wherein each base component of the plurality of uniform base components is configured to transform the core service logic of its respective service component to technical information and to communicate the technical information to other base components, and
wherein each base component of the plurality of uniform base components is configured to asynchronously process service requests with its respective service component by receiving event messages directly from any other paired base component at the input port and sending event messages directly to any other paired base component from the output port;
provisioning a first service component in a first base component of the plurality of base components; and

wherein the first base component processes an event message asynchronously with the second base component by:
sending the event message from the output port of the first base component directly to the input port of the second base component,
continuing to process other event messages while awaiting a response from the second base component,
receiving through the input port of the first base component a response to the event message directly from the output port of the second base component,
correlating the response to the event message, and
acting according to the response.

(Previously Presented) The method of claim 19, wherein the first base component triggers generation of the event message and placement of the event message into a message queue, after which the second base component receives the event message from the message queue and processes the event message upon arrival.

(New – substantially same as claims 14-15) The method of claim 19, further comprising:
pulling instrumentation information of the first base component from the error, log, and exception port of the first base component and the monitoring port of the first base component, and graphically displaying the instrumentation information of the first base component through a user interface; and
controlling the first base component through the control port of the first base component,
wherein when the instrumentation information of the first base component indicates that another software instance of the first base component is required, sending a spin-off notification to create and spin off a new second software instance of the first base component.


sending the spin-off notification to an automated infrastructure platform, wherein the automated infrastructure platform selects an image file corresponding to the first base component and its respective service component;
using tools of the automated infrastructure platform to spin off the second software instance of the each base component and deploy the image file into a new server; and
when the second software instance is no longer needed, having the automated infrastructure platform send a message with a stop command to the new server to stop the second software instance.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mirchandaney et al., US Pat. No. 5,892,945, discloses a computer-based processing system for deploying a distributed component-based process comprising: a plurality of uniform base components, herein ach of the uniform base components hosts a respective service component, and wherein each base component comprises an input port, an output port, a service port, an error, log, and exception port, a monitoring port, and a control port, wherein the respective service component comprises core service logic for executing a service functionality and interacts directly with other service components using one or more ports of its respective base component, wherein each base component of the plurality of uniform components transforms the core service logic of its respective service components to technical information and communicates the technical information to other base components, wherein each base component of the plurality of uniform base components asynchronously processes 
Kumar et al., US Pat. No. 9,887,876, discloses a distributed component-based application.  
However, neither Mirchandaney nor Kumar, individually nor in combination, explicitly teach wherein each base component of the plurality of uniform base components is a software instance that hosts a respective service component, and wherein each base component of the plurality of uniform base components executes the service functionality of its respective service component base on event messages, without invoking methods of other base components, in combination with the remaining limitations as required by Claim 1.
Claims 11 and 19 repeat the same limitations as recited in Claim 1, and thus are allowed accordingly.
Claims 2, 3, and 5-10, 12 and 14-18, and 20-22 depend on claims 1, 11, and 19, respectively, and thus are allowed accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186